Citation Nr: 0311888	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-20 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to 
April 1971, and again from August 1971 to April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.  The veteran requested and was scheduled to appear 
before a Veterans Law Judge at the RO; however, the veteran 
failed to report for this hearing.

In the May 2003, Written Brief Presentation, the 
representative raised the issue of entitlement to service 
connection for tardive dyskinesia.  This issue is not 
inextricably intertwined with the issue on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, this 
issue is referred to the RO.  

This case has been advanced on the docket due to 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002). 


FINDINGS OF FACT

1.  The record contains no credible supporting evidence of 
inservice stressors.  

2.  The evidence does not a finding that the veteran engaged 
in combat.  

3.  The veteran does not have PTSD associated with service.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran claims that he has PTSD as a result of his 
Vietnam service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2002).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2002); a link, established by medical evidence, 
between the veteran's current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f) (2002).  
The Board notes that under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of Diagnostic and Statistical Manual for Mental 
Disorders. 38 C.F.R. § 4.125 (2002).

The Board also notes that 38 C.F.R. 3.304(f) was amended 
again, effective March 7, 2002.  See 67 Fed. Reg. 10330-10332 
(2002).  These amendments, however, make substantive changes 
only with regard to adding material concerning PTSD claims 
based on in-service personal assault.  Consequently, they do 
not materially affect the case now under consideration by the 
Board.  Although the RO has not considered these amendments, 
the Board concludes that the appellant will not be prejudiced 
by the Board's consideration of the claim, as these 
amendments do not affect this case.  Cf. Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby). 

As for the veteran's claim for service connection for PTSD, 
the Board finds the preponderance of the evidence does not 
support his claim for PTSD.  

Service medical records show no findings, treatment, or 
diagnoses of PTSD.  The veteran served in Vietnam from 
June 1969 to April 1971.  His personnel file indicated that 
from December 1969 to December 1970, he was a demolition 
apprentice.  His DD 214 also reflects that he was a pioneer 
and a combat engineer.  
The veteran was awarded the National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal and the Bronze 
Star Medal.   However; there is no evidence of record that he 
served in combat.  

VA hospitalization records of March 1977 to May 1977, within 
one year of the veteran's service discharge, shows that the 
veteran was admitted to the VA hospital in March 1977 with an 
admission diagnosis of schizophrenia, paranoid type.  The 
veteran was transferred from Hawaii State Hospital by air 
evacuation after having been hospitalized there for several 
months.  History indicated that the veteran was involved in 
an automobile accident while in service, sustaining a head 
injury.  Afterwards, he experienced both auditory and visual 
hallucinations.  He was admitted to the psychiatric unit 
where he was medicated with Haldol and Cogentin.  He 
socialized well, was given a weekend pass, and eventually 
discharged.  The pertinent discharge diagnosis was paranoid 
schizophrenia.  

From 1997 to 2000, the veteran was treated on an outpatient 
treatment basis for schizophrenia.  The RO granted service 
connection for paranoid schizophrenia, and assigned a 
30 percent evaluation.  

At the time the veteran filed his claim for PTSD in 
August 1998, he related that he had flashbacks related to the 
work he performed in Vietnam.  He also related that he had 
problems distinguishing between flashbacks and the real 
world.  In October 1998, the RO sent the veteran a letter 
requesting that he provide a stressor statement indicating 
the stressful events that happened in service that he 
believed caused his condition.  In April 2001, the RO sent 
the veteran a VCAA notification letter indicating what was 
necessary to establish entitlement to PTSD and again 
requested a stressor statement.  The veteran did not respond 
to either request.  

At an August 2001 VA examination, the veteran gave a history 
of serving as a demolition man in the infantry in Vietnam, 
being in combat in the central islands of Vietnam, and never 
sustaining injury or being taken as a prisoner.  He related 
his multiple hospitalizations and an attempt to jump from the 
9th floor of a building while in Hawaii.  During this 
examination, the veteran reported that his sleep was 
interrupted due to recall of Vietnam experiences, but he was 
not able to specify what bothered him or the content of his 
dreams or nightmares.  He referred generally, to "some 
things that happened there." The pertinent diagnoses were 
paranoid schizophrenia, in good control, and chronic mild 
PTSD.  

The Board is fully aware that the veteran was diagnosed with 
PTSD during the August 2001 VA examination.  However, the 
grant of service connection for this disorder requires more 
than just a diagnosis.  Although the veteran reports that he 
was in combat and his service record indicates service as a 
pioneer, demololition man, and combat engineer with an 
infantry division of the Army.  He does not have a Combat 
Infantryman's Badge.  Moreover, although repeated asked to 
provide specific incidents or stressors, he has not reported 
or complained of any specific stressors associated with 
combat or his Vietnam service.  In both examination and in 
his claim, he related that he had trouble differentiating 
between the real world and flashbacks, and experiencing 
recall of Vietnam experiences which interrupt his sleep.  
However, but other than stating that his flashbacks are 
related to the work he did in Vietnam and a nondescriptive 
explanation of "some things that happened there", he does 
not relate the substance of his flashbacks, nightmares, or 
thought recalls.  

He does not relate specific incidents (stressors) related to 
his Vietnam service that can be verified or confirmed.  In 
order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 
260, 264 (1991).  The Board notes that, although the VA is 
required by statute and case law to assist appellants in the 
development of claims, "[t]he duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Here, as the veteran has not provided specific 
stressors from Vietnam, there is no credible supporting 
evidence of Vietnam stressors.  Thus, the Board finds that 
the preponderance of the evidence does not support a grant of 
service connection for PTSD.  Accordingly, the claim is 
denied.

II.  VCAA 

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002), which 
became effective on November 9, 2000.  The VCAA redefines 
VA's duty to assist and enhances the duty to notify claimants 
about information and evidence necessary to substantiate a 
claim.  


First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  There is no issue as to 
providing an appropriate application form or completeness of 
the application in this case.  In the circumstances of this 
case, the veteran has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim by a April 2001 letter and December 2001 supplemental 
statement of the case.  In particular, the April 2001 letter 
and December 2001 supplemental statement of the case notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also asked to advise VA if there were any other information 
or evidence he considered relevant to his claim so that VA 
could help by getting that evidence.  Moreover, the RO 
specifically requested stressor information in October 1998 
and April 2001 letters; however, the veteran did not respond.  
Thus, VA's duty to notify has been fulfilled.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  The record shows that the RO has 
secured the veteran's service medical records, service 
personnel records, and VA clinical and examination records.  
The veteran was advised and was offered the opportunity to 
submit additional evidence in support of his claim; however, 
he did not respond.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish her claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for PTSD is denied.  




	                        
____________________________________________
	CHERYL L.  MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

